        Case 5:17-cv-04416-JLS Document 81 Filed 05/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GIORGI GLOBAL HOLDINGS, INC., et al,

                       Plaintiffs,
        v.
                                                                      CIVIL ACTION
WIESLAW SMULSKI, et al,                                                NO. 17-4416

                       Defendants.

                                          ORDER

               AND NOW, this 21st day of May, 2020, upon review of Plaintiffs’ Letter

Brief dated November 20, 2019, Defendants’ response thereto, and Plaintiffs’ reply, and after

oral argument being held, it is hereby ORDERED as follows:

   1. Defendants’ objections under the EU General Data Protection Regulation and

Polish privacy law are OVERRULED;

   2. Defendants shall comply in all respects with the Federal Rules of Civil Procedure

regarding their responses and objections to Plaintiffs’ discovery requests, regardless of the

current or former location of documents or other information, either in electronic form and/or

any other format. Any document that is required to be produced and/or identified (including,

but not limited to, on a privilege log or other response) under the Federal Rules of Civil

Procedure shall be produced and/or identified, without regard to any alleged prohibition

under the EU General Data Protection Regulation and/or Polish law; and

   3. Defendants shall produce all documents required by this order within thirty (30)

days.


                                                  BY THE COURT:


                                                  /s/ Jeffrey L. Schmehl
                                                  JEFFREY L. SCHMEHL, J.
